Citation Nr: 1616172	
Decision Date: 04/22/16    Archive Date: 05/04/16

DOCKET NO.  12-33 428A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen the previously denied claim for service connection for hypertension and, if so, whether service connection is warranted.

2.  Entitlement to an increased compensable rating for bilateral hearing loss.

3.  Entitlement to an increased rating for bipolar disorder, rated as 50 percent disabling.

4.  Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Kenneth Lavan, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Erdheim, Counsel 


INTRODUCTION

The Veteran had active service from June 1961 to April 1964. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from January 2010 and August 2011 rating decisions of a Regional Office (RO) of the Department of Veterans Affairs (VA).  In January 2016, the Veteran testified before the Board at a hearing held via videoconference. 

The Board notes that at the January 2016 hearing, and in February 2016 correspondence, the Veteran's representative waived regional office jurisdiction of all evidence received after the most recent November 2012 and June 2013 statements of the case.

The issues of entitlement to an increased rating for bipolar disorder and a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The claim for service connection for hypertension was previously denied in April 2000, July 2001, October 2002, May 2004, and May 2008 rating decisions.  The Veteran did not appeal the decisions and they are therefore final.

2.  Evidence added to the record since the last final May 2008 denial raises a reasonable possibility of substantiating the Veteran's claim for service connection for hypertension.
 
3.  It is at least as likely as not that the Veteran's hypertension was caused or aggravated by his service-connected renal insufficiency.

4.  Throughout the appeal period, the Veteran's bilateral hearing loss has been manifested by no more than auditory acuity level II in the left ear, and auditory acuity level II in the right ear.


CONCLUSIONS OF LAW

1.  The April 2000, July 2001, October 2002, May 2004, and May 2008 rating decisions that denied service connection for hypertension are final.  38 U.S.C.A. § 7104(b) (West 2014); 38. C.F.R. § 20.1100, 20.1104 (2015). 
 
2.  New and material evidence has been received to reopen the claim of entitlement to service connection for hypertension.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).
 
3.  Hypertension is proximately due to the Veteran's service-connected renal insufficiency.  38 U.S.C.A. §§ 1101, 1112, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2015).

4.  The criteria for a compensable rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.85, 4.86, DC 6100 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran received proper notice as to the elements necessary to substantiate his claim for an increased rating in August 2010, prior to the August 2011 rating decision.

VA also has a duty to assist the Veteran in the development of the claim.  The Veteran's service treatment records, VA treatment records, and private records have been obtained and considered.  The Veteran has not identified any additional, outstanding records necessary to decide his pending appeal.  Additionally, the Veteran was afforded VA examinations in September 2010 and in May 2015 with regard to his hearing loss claim.  Those examinations addressed the type and severity of the Veteran's hearing loss and are sufficient to decide the Veteran's claim.  Specifically, there is no indication that the Veteran's hearing was worsened such that a new VA examination would be warranted.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claim.


Claim to Reopen

The RO denied the Veteran's claim of entitlement to service connection for hypertension, and subsequent claims to reopen that claim, in April 2000, July 2001, October 2002, May 2004, and May 2008 rating decisions.  The Veteran did not appeal the decisions and thus the decisions are final.  38 U.S.C.A. §§ 7103; 38 C.F.R. § 20.1103. 

A claim of entitlement to service connection may be reopened if new and material evidence is submitted.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  See Shade v. Shinseki, 24 Vet. App. 110 (2010). 

Since the last final decision, the RO has granted service connection for the Veteran's renal insufficiency.  Such action is considered to be new and material evidence because it provides a reasonable basis to substantiate the Veteran's claim, as he has consistently stated that his hypertension was caused or aggravated by his renal dysfunction.  Therefore, the claim is reopened.
Service Connection 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)]. 

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995) (en banc). 

In this case, the Board finds that the weight of the competent and credible evidence of record supports the Veteran's claim, such that service connection for hypertension is warranted.

Specifically, the Veteran contends that his longstanding renal insufficiency has caused or aggravated his hypertension.  A review of the medical evidence reflects that the Veteran was diagnosed with renal insufficiency in the early 1990s following use of the drug Lithium for over 20 years for his bipolar disorder.  He then discontinued that drug.  In about 1998, he was diagnosed with hypertension.  A December 2005 VA treatment record reflects that the Veteran was suffering from chronic kidney disease due to chronic lithium use.  It was also noted that the Veteran suffered from hypertension, and it was stated in the record that his hypertension was most likely due to renal disease.  In November 2007, a VA examiner concluded that the Veteran's renal insufficiency was related to the Veteran's hypertensive disease, but did not expand upon that conclusion.  The Veteran has submitted two private opinions in support of his claim.  In January 2016, his physician concluded that it was highly probable that the Veteran's renal insufficiency brought on his hypertension.  Also in January 2016, another physician concluded that given the timeline of the Veteran's hypertension and advanced kidney disease, it was more likely than not that his hypertension was secondary to his renal insufficiency.

In this case, the Board finds that the competent, probative, and persuasive evidence of record supports the Veteran's claim for service connection for hypertension as secondary to his renal insufficiency.  Significantly, there is no medical evidence to the contrary.  Both the Veteran's VA and private physicians have concluded that the Veteran's hypertension was caused or aggravated  by his renal disease.  Accordingly, in light of the positive medical evidence in this case, service connection for hypertension is warranted.

Increased Rating

Ratings for service-connected disabilities are determined by comparing the veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. Part 4.  When  rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The Veteran's service-connected bilateral hearing loss is rated as 0 percent disabling under 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100. 

Ratings of hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of speech discrimination tests combined with the average hearing threshold levels as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 cycles per second.  To rate the degree of disability for service-connected hearing loss, the Rating Schedule has established eleven auditory acuity levels, designated from level I, for essentially normal acuity, through level XI, for profound deafness.  38 C.F.R. § 4.85(h), Table VI.  In order to establish entitlement to a compensable rating for hearing loss, it must be shown that certain minimum levels of the combination of the percentage of speech discrimination loss and average pure tone decibel loss are met.  The assignment of disability ratings for hearing impairment is derived by a mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992). 

The criteria for rating hearing impairment use controlled speech discrimination tests (Maryland CNC) together with the results of pure tone audiometry tests.  These results are then charted on Table VI, or Table VIA, in exceptional cases as described in 38 C.F.R. § 4.86, and Table VII, as set out in the Rating Schedule.  38 C.F.R. § 4.85.  An exceptional pattern of hearing loss occurs when the pure tone threshold at 1000, 2000, 3000, and 4000 Hertz  is 55 decibels or more, or when the pure tone threshold is 30 decibels or less at 1000 Hertz  and 70 decibels or more at 2000 Hertz.  38 C.F.R. § 4.86.  In this case, the Veteran's hearing loss does not meet this standard.

Turning to the evidence of record, on September 2010 VA audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
30
55
60
LEFT
25
25
35
55
60

The average pure tone threshold in the right ear was 43 and 44 in the left ear.  Speech audiometry revealed speech recognition ability of 94 percent in the right ear and of 94 percent in the left ear.  It was noted that the Veteran had trouble hearing conversational speech in the presence of background noise and on the telephone.

On May 2015 VA audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
40
55
60
LEFT
20
20
45
55
60

The average pure tone threshold in the right ear was 45 and 45 in the left ear.  Speech audiometry revealed speech recognition ability of 90 percent in the right ear and of 88 percent in the left ear.  It was noted that the Veteran's hearing loss impacted his daily life in that the Veteran reported he did not hear a lot and when he used to go to the theater, he would have to leave if it got too loud.  

In this case, for the left ear, an average pure tone threshold of 44 and 45 decibels, along with speech discrimination scores of 94 and 88 percent, warrants a designation of Roman Numeral II at the highest under table VI.  For the right ear, the average pure tone threshold of 43 and 45 decibels, along with a speech discrimination scores of 90 and 94 percent, warrants a designation of Roman Numeral I at the highest, under Table II of 38 C.F.R. § 4.85.  Under Table VII of 38 C.F.R. § 4.85, where the left ear is Roman Numeral II and the right ear is Roman Numeral II, the appropriate rating is 0 percent under DC 6100. 

In this case, the Board finds that the requirements for a higher rating are not met based on the demonstrated levels of hearing impairment, emphasizing that the assignment of disability ratings for hearing impairment is derived by a mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are rendered.  Thus, a compensable rating for bilateral hearing loss must be denied.

The Board notes that in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability the final report.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).  The September 2010 and May 2015 VA reports reflect the Veteran's own report of the functional impact of his hearing loss.  These notations indicate that the examiners did elicit information from the Veteran concerning the functional effects of his disability as required by 38 C.F.R. § 4.1 , 4.2, 4.10. 

The Board is aware of the Veteran's general contentions.  As a general matter, lay statements are considered to be competent evidence when describing the features or symptoms of an injury or illness.  The Veteran is competent to report any symptoms that would require only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465 (1994).  He is not, however, competent to identify a specific level of disability of his bilateral hearing loss according to the appropriate diagnostic code.  See Robinson v. Shinseki, 557 F.3d 1355 (2009).  Competent evidence concerning the nature and extent of the Veteran's disability has been provided by the medical examiners who examined him during the current appeal.  The medical findings (as provided in the medical records) directly address the criteria under which the Veteran's disability is evaluated 

Extraschedular 

The Board has reviewed the evidence of record and finds that it does not show such an exceptional disability picture as to be outside the schedular rating criteria.  The rating codes consider loss of hearing at various levels, but the Veteran's hearing impairment is not severe enough to meet the criteria for a higher rating.  The VA examination reports show that the Veteran's hearing loss results in elevated pure tone thresholds, difficulty hearing speech and reduced speech recognition ability.  The rating criteria contemplate speech reception thresholds and ability to hear spoken words on Maryland CNC testing.  Hence, the rating criteria contemplate the Veteran's symptomatology.  The Board has also considered any related functional loss, but finds that the Veteran's loss of hearing is fully considered under the relevant criteria.  He does not exhibit other symptoms outside of the rating criteria.  Thus, referral for an extraschedular rating is unnecessary at this time.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

The Board notes that under Johnson  v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple disorders in an exceptional circumstance where the evaluation of the individual entities fails to capture all the service-connected disabilities experienced.  All of the pertinent symptoms and manifestations of the Veteran's multiple disabilities are addressed by the appropriate diagnostic codes.  See Mittleider v. West, 11 Vet. App. 181 (1998).  Accordingly, this is not a case involving an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple entities.


ORDER

New and material evidence having been received, the claim for service connection for hypertension is reopened.

 Service connection for hypertension is granted.

A compensable rating for bilateral hearing loss is denied.


REMAND

The Veteran contends that his bipolar disorder is worse than the current 50 percent rating.  The most recent VA examination conducted to assess the severity of his bipolar disorder was in May 2012.  At that time, the VA examiner found the Veteran's bipolar disorder to be mild in degree and to meet the occupational and social impairment contemplated by the 30 percent rating under 38 C.F.R. § 4.130, DC 9432.  At his 2016 hearing, the Veteran stated that his bipolar disorder had worsened in severity since 2012.  His representative argued that his psychiatric medications had been increased and that such demonstrated an increase in psychiatric symptoms.  The 2012 VA examiner, however, found no change in the dosage of the Veteran's medication.  In order to determine the current nature and severity of the Veteran's bipolar disorder, and to clarify the above, a new VA examination should be obtained.

The Veteran has contended for many decades that he is unemployable due to his service-connected disabilities, to include his bipolar disorder, renal insufficiency, tinnitus, hearing loss, and hypertension.  In January 2016, he submitted a vocational assessment stating that he had attempted to run a business over the past decades but had not been gainfully employed since 1978.  The Veteran argues that he works very minimal hours at his job and makes less than marginal income.  The Veteran has also submitted tax returns for over a decade.  Those records demonstrate that in 2014, he made well over the poverty rate for one adult, and that in 2013 and 2012, though he made considerably less income, his business received a large sum of gross revenue.  And, while treatment records dated in the late 1990s conclude that the Veteran was unable to sustain employment, records dated during the appeal period, beginning in 2007, are less clear in that in some instances the Veteran was noted to work in his business and as an accountant, and in other instances it was noted that he could not work for more than a few hours per week due to his psychiatric illness.  During the appeal period, a VA opinion has not been obtained as to whether the Veteran's bipolar disorder, and other service-connected disabilities, prevents employment, and such opinion should be obtained on remand.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the names and addresses of all medical care providers who treated the Veteran for bipolar disorder since April 2013.  After securing the necessary release, take all appropriate action to obtain these records.

2.  After completion of the foregoing, schedule the Veteran for a VA examination to assess the current severity of his bipolar disorder.  The examiner must also address the question of whether the Veteran's increased dosage of Lamotrigine or other psychiatric medication indicates a worsening of his bipolar disorder? The examiner is requested to delineate all symptomatology associated with, and the current severity of, bipolar.  The appropriate Disability Benefits Questionnaire (DBQs) should be filled out for this purpose, if possible. 

3.  Then, obtain an opinion regarding whether the Veteran's service-connected disabilities have affected his ability to work by assessing his occupational impairment, if any.  The claims folder and copies of all pertinent records should be made available to the examiner for review.  Specifically, the examiner is asked to comment as to the functional impairment or limitations imposed by each of the Veteran's service-connected disabilities (renal insufficiency, bipolar disorder, bilateral hearing loss and tinnitus).

In doing so, the examiner is asked to take the Veteran's level of education, special training, and previous work experience into consideration, but disregard the Veteran's age or any impairment caused by nonservice-connected disabilities.  

The examiner is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

4.  Then, readjudicate the claims for an increased rating for bipolar disorder and for a TDIU.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case.  Allow the appropriate time for response, then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


